Citation Nr: 1523791	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2011 for the grant of an increased (30 percent) rating for status post excision of osteochondroma of the right distal femur with residuals of pain.

2.  Entitlement to a temporary total rating following right knee surgery in August 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  By way of an April 1993 rating decision, the RO granted service connection for postoperative residuals of osteochondroma of the right femur and assigned an initial noncompensable disability rating, effective from November 3, 1992; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran submitted claims for increased ratings for the service-connected right leg disability in December 2001, July 2006, and May 2007; the RO denied entitlement to an increased (compensable rating), granted an increased (10 percent) rating effective from July 25, 2006, and denied entitlement to a rating in excess of 10 percent by way of rating decisions dated in February 2002, January 2007, and October 2007, respectively; the Veteran did not appeal these determinations and new and material evidence was not received within a year of the issuance of any of these decisions.

3.  The Veteran's next claim for an increased rating for the service-connected right leg disability was received on March 2, 2010 and the RO denied the claim in a July 2010 rating decision; new and material evidence was received within a year of the July 2010 decision and the claim was readjudicated in the July 2012 rating decision, from which the current appeal originates.

4.  The Veteran underwent right knee arthroscopy release on August 27, 2010 with severe postoperative residuals requiring continued use of crutches.
5.  Exclusive of his temporary total rating, status post excision of osteochondroma of the right distal femur with residuals of pain did not undergo a factually ascertainable increase in symptomatology so as to warrant a 30 percent rating at any time between March 2, 2009 and July 1, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating following the Veteran's August 27, 2010 right knee surgery are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).

2.  The criteria for an effective date earlier than July 1, 2011, for the grant of an increased (30 percent) rating for status post excision of osteochondroma of the right distal femur with residuals of pain are not met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2014), 3.155(a) (in effective prior to March 24, 2015), 3.156 (a)-(b) (2014), 3.157(b)(1) (in effective prior to March 24, 2015), 3.400, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes (DC) 5256-5263), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

As the outcome on the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 is fully favorable, VCAA notice as to that issue need not be addressed.

The Veteran's other claim involves disagreement with the effective date assigned after the grant of an increased (30 percent) rating for the service-connected status post excision of osteochondroma of the right distal femur with residuals of pain.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, some of the identified post-service VA treatment records, and all of the identified relevant post-service private medical records.  Also, the Veteran was afforded a VA examination in conjunction with the claim that resulted in the grant of his 30 percent rating.  There is no indication that further examination would assist in substantiating entitlement to an earlier effective date.

The Board notes that the Veteran reported in a December 2011 statement (VA Form 21-4138) that he had received treatment for his right leg disability at the VA Medical Center in Atlanta, Georgia (VAMC Atlanta) from approximately 2003 to 2005.  The treatment records from this facility that are currently in the file are only dated to June 2003 and no attempt has been made to obtain any additional treatment records from VAMC Atlanta dated since June 2003.  

Moreover, the evidence reflects that the Veteran has been awarded Social Security Administration (SSA) disability/supplemental security income benefits for an unspecified disability (see a March 2008 letter from the SSA and a VA SSA inquiry form dated in May 2008).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

Any VA treatment records dated from June 2003 through December 2005 are not relevant in this case because a claim for an increased rating for the service-connected right leg disability was denied by way of a February 2002 rating decision.  Treatment records dated from June 2003 through December 2005 would fall outside of the one year period following the issuance of the February 2002 decision and could not serve to prevent that decision from becoming final.  The next rating decision which adjudicated a claim for an increased rating for the service-connected right leg disability is not dated until January 2007.  Also, although a report of VA examination or hospitalization can be accepted as an informal claim for benefits in this case (See 38 C.F.R. § 3.157(b)(1) (effective prior to March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014)), any informal claim for an increased rating for the service-connected right leg disability contained in VA treatment records dated from June 2003 through December 2005 would have been adjudicated in the January 2007 decision.  As explained below, the January 2007 decision is final.  Hence, as any additional VA treatment records dated from June 2003 through December 2005 are not relevant to the issue on appeal, VA has no further duty to obtain any such records in this instance.

As for the identified SSA records, there is no indication or allegation that there are any outstanding VA treatment records among the SSA records that could prevent any prior rating decision from becoming final or that any information contained in the SSA records could otherwise show that the Veteran filed an earlier claim for benefits with VA.  Thus, as any SSA records are not relevant to this case, VA has no duty to obtain any SSA disability/SSI records in this instance.

There is no reported relevant evidence that remains outstanding with respect to the claim being decided herein, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Temporary Total Rating

In a March 2014 statement, the Veteran's representative argued that the Veteran was entitled to an increased rating for the service-connected right leg disability since August 27, 2010, which is the date on which he underwent right knee surgery.  

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  38 C.F.R. § 4.30(a)(2).

Here, the evidence shows that the Veteran underwent surgery on August 27, 2010 for knee disability that was related to his service-connected right leg disability.  Moreover, he was issued bilateral axillary crutches upon discharge.  A September 2010 VA orthopedic follow-up indicates the Veteran was instructed to continue weight-bear as tolerated with his crutches and to gradually wean himself off of them.  He was then referred for physical therapy sessions in September and October 2010 in order to regain right knee functional mobility.  

Upon resolution of all reasonable doubt in favor the Veteran and based on the evidence indicating severe postoperative residuals following August 2010 surgery requiring continued use of crutches, the Board finds that the Veteran qualifies for a temporary total rating.

Effective Date

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).
The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).

The Veteran's status post excision of osteochondroma of the right distal femur with residuals of pain is currently rated under 38 C.F.R. § 4.71a, DC 5261 as limitation of leg extension.  Under DC 5261, a 30 percent disability rating is warranted when leg extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.
A 30 percent rating is also warranted for impairment of the knee/leg if there is ankylosis of the knee, severe recurrent subluxation or lateral instability of the knee, limitation of leg flexion to 15 degrees, or malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5260, and 5262.

In an April 1993 rating decision, the RO granted service connection for postoperative residuals of osteochondroma of the right femur and assigned an initial noncompensable disability rating, effective from November 3, 1992.  The Veteran was notified of the RO's April 1993 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the April 1993 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran subsequently submitted claims for increased ratings for the service-connected right leg disability in December 2001, July 2006, and May 2007.  The December 2001 claim was adjudicated by way of a February 2002 rating decision which denied entitlement to an increased (compensable) rating for the service-connected right leg disability.  The RO adjudicated the July 2006 claim in a January 2007 rating decision which granted an increased (10 percent) rating for the service-connected right leg disability, effective from July 25, 2006.  Also, the May 2007 claim was adjudicated by way of an October 2007 rating decision, wherein the RO denied entitlement to a rating in excess of 10 percent for the service-connected right leg disability.

The Veteran was notified of the RO's February 2002 and January and October 2007 decisions, he did not appeal the decisions, and new and material evidence indicative of a possible worsening of the service-connected right leg disability was not received within one year of the issuance of any of these decisions.  Thus, the February 2002 and January and October 2007 decisions also became final.  See Id.

The Veteran's next claim for an increased rating for the service-connected right leg disability (VA Form 21-4138) was received by VA on March 2, 2010 and this claim was denied in a July 2010 rating decision.  VA treatment records dated in August 2010 were subsequently associated with the file.  These treatment records indicate a potential worsening of the service-connected right leg disability in that the Veteran underwent a right knee arthroscopy lateral release in August 2010.  As VA was in possession of these treatment records within a year following the July 2010 decision and they include evidence of potential worsening of the service-connected right leg disability, the Board finds that new and material evidence was received within a year of that decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 38 C.F.R. § 3.156(b).

A "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b) was received by VA on July 1, 2011.  The Veteran indicated on this form that he was filing a claim for an increased rating for the service-connected right leg disability.  In the July 2012 rating decision, the RO granted an increased (30 percent) rating for status post excision of osteochondroma of the right distal femur with residuals of pain, effective from July 1, 2011, the date on which the VA Form 21-526b was received by VA.  The 30 percent rating was assigned based on the fact that right knee extension was limited to between 20 and 29 degrees.

However, as new and material evidence was received within a year of the July 2010 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d at 1367-68; 38 C.F.R. § 3.156 (a)-(b).  The March 2010 increased rating claim was readjudicated in the July 2012 rating decision, from which the current appeal originates.  Hence, the Veteran's March 2, 2010 increased rating claim remained pending at the time of the July 2012 decision.

In light of the above, an earlier effective date for the grant of a 30 percent rating for status post excision of osteochondroma of the right distal femur with residuals of pain is only possible if there is evidence dated between March 2, 2009 (i.e. one year prior to receipt of the Veteran's March 2010 increased rating claim) and July 1, 2011 which reflects that a 30 percent rating is warranted, exclusive of the temporary total rating assigned above.  A review of the evidence dated during this period indicates that, exclusive of the temporary total evaluation awarded above, the Veteran was not entitled to such a rating for his service-connected right leg disability for any period prior to July 1, 2011.

VA treatment records dated from May 2009 to February 2010 and the Veteran's March 2010 VA Form 21-4138 include reports of right knee pain, popping, catching, swelling, and locking, and a pinching sensation behind the knee cap.  The pain was exacerbated by prolonged walking and standing.  The Veteran had reportedly lost his balance and fallen due to giving out of the knee while running or doing exercises.  He occasionally used an ace bandage and knee brace, he had received knee injections, and he was considering surgery for his disability.

Examinations revealed patellofemoral compression pain (especially when moving laterally), an old operative scar adjacent to the superior lateral aspect of the right patella which was 7 centimeters in size, and an old 3 centimeter scar just lateral to the distal patellar tendon.  The thighs measured approximately the same in circumference, muscle strength was normal (5/5), and there was no muscle atrophy, joint effusion, gross deformity, swelling, or erythema.  There was a hypermobile patella, positive patella compression and apprehension, and mild lateral joint line tenderness.

During a May 2009 VA orthopedic surgery outpatient evaluation the Veteran resisted full extension while sitting on the end of the examination table due to pain under the patella.  In the supine position, there was full extension and flexion was limited to approximately 115 degrees.  There was pain under the patella and towards the lateral aspect of the knee during the last 10 degrees of flexion during the May 2009 evaluation.  Additional examinations revealed full extension and flexion to between 120 and 135 degrees.  Cruciate and collateral ligaments were intact, there was negative Lachman's testing, and there was no varus or valgus laxity.  However, the patella of the right knee seemed looser than on the left.  X-rays revealed that bone alignment and architecture were normal and that there were no fractures, dislocations, or arthrosis.  The Veteran was diagnosed as having status post history of removal of osteochondroma of the distal right femur, chondromalacia patella of the right knee with some patellofemoral instability, patellofemoral pain syndrome, and a lateral meniscus tear.

During an April 2010 VA examination the Veteran reported that he experienced knee pain, aching, giving way, instability, stiffness, weakness, swelling, and incoordination.  The pain was located under the knee cap, at the anterior lateral aspect of the knee, and along the scar area of the knee.  Stiffness occasionally caused the knee to lock and the Veteran had to move the knee back and forth to pop and unlock the joint.  As a result of weakness, he had to put more walking support on the left knee and the knee would give out while walking or performing any exercise involving standing or lifting of the knee.  Weakness and throbbing pain was alleviated by sitting down and massaging the knee.  There was occasional swelling when the knee disability was aggravated.  Also, there was incoordination and the Veteran was unable to put even pressure on his knees.  He had completed a course of right knee injections, was taking medications to alleviate the pain, occasionally used a knee brace, and was planning on undergoing knee surgery.

The Veteran also reported that flare ups of symptoms occurred at least a couple times each week and occurred more since he had started a new job.  The flare ups were precipitated by walking, squatting, kneeling, and climbing.  The Veteran was employed in an administrative position which required a lot of walking while distributing mail.  He had lost some time from work due to leg swelling and pain which required him to stay home and treat his symptoms with medications and a heating pad.

Examination revealed an old operative scar on the anterior lateral portion of the right knee just slightly to the lateral side of the upper patella.  The scar was 8 centimeters in size and was non tender.  There was some pronation of the Veteran's feet, he walked across the room with a limp and seemed to favor the right knee, and he reportedly experienced a pinching sensation at the anterior lateral aspect of the knee.  He did not like to fully straighten the right knee and lacked 10 degrees due to pain under the patella.  Flexion of the right knee was to 120 degrees with pain during the last 5 degrees of motion.  The Veteran resisted further flexion due to pain.  There was objective evidence of pain with repeated motion in that the Veteran grimaced, but there were no additional limitations following 3 repetitions of the ranges of motion.  There was no joint effusion or muscle atrophy, both thighs measured about the same size 5 inches proximal to the patella, there was increased right patella movement against the femoral condyle, and there was discomfort when the patella was moved against the femoral condyle.  The knee and leg were straight and without any varus or valgus laxity, the knee was stable, and there was negative Lachman's sign.

Furthermore, straight leg raising was to 30 degrees with pain at the anterior aspect of the right knee under the patella.  There was no gross deformity, joint effusion, swelling, or increased skin temperature.  Leg lengths were the same with good pulses in the feet and sensation was intact.  Motor strength was normal (5/5) in the lower extremities and the skin was not hypersensitive to touch.  After the examination, the Veteran walked down the hall with "some limp," but he did not use any assistive devices.  Diagnoses of status post history of excision of osteochondroma of the distal right femur, patella chondromalacia/patellofemoral pain syndrome of the right knee, and a small ganglion cyst between the anterior margin of the popliteus muscle and adjacent to the proximal posterior right tibia were provided.  

The orthopedic physician who conducted the April 2010 VA examination noted that there was no further loss of range of motion of the knee secondary to any pain, repetitive motion, increased fatigue, weakened movement, or incoordination.  The examiner also opined that it would be speculation to say how much further loss of motion of the Veteran's knee would occur during flare ups due to any pain, lack of endurance, increased fatigue, incoordination, or weakened movement, other than that which was observed during the April 2010 examination.

VA treatment records dated from August 2010 to June 2011 include reports of right knee pain and stiffness, especially while walking up and down stairs.  As noted above, the Veteran underwent a right knee arthroscopy lateral release in August 2010.  Post-surgical examinations revealed a healed surgical incision, minimal swelling, weak muscle tone of the quadriceps, peripatella tenderness to palpation, and positive patella compression and apprehension.  The ranges of right knee motion were recorded as flexion to 140 degrees and extension to 0 degrees, with patellofemoral crepitus from 0 to 60 degrees.  There was a tight lateral retinaculum and tenderness to palpation of the lateral joint line, but no medial joint line tenderness to palpation, abnormal ligamentous laxity, erythema, edema, effusion, or laxity.  Muscle strength and reflexes were normal.  The Veteran was diagnosed as having right knee chondromalacia, patellofemoral pain of the right knee, a right knee meniscal tear, and status post right knee arthroscopic lateral release.

The above evidence reflects that the symptoms of the Veteran's service-connected right leg disability did not meet or approximate the criteria for a 30 percent rating under the applicable criteria at any time during the period from March 2, 2009 to July 1, 2011, exclusive of the temporary total rating awarded above.  The symptoms reported and/or objectively observed during this period include right knee pain, aching, popping, catching, crepitus, swelling, locking, pinching, stiffness, incoordination, weakness, instability, and limitation of motion.  Right knee flexion was recorded as being to between 115 degrees and 140 degrees during this period.  As for extension, the Veteran reportedly resisted full extension of the knee while sitting during the May 2009 VA orthopedic surgery outpatient evaluation, but the exact value of knee extension while sitting during this evaluation was not recorded.  He performed full knee extension while supine during the May 2009 evaluation.  The April 2010 VA examination report indicates that knee extension was essentially limited to 10 degrees in that it was reported that the Veteran did not like to fully straighten the right knee and that it lacked 10 degrees due to pain under the patella.

The examiner who conducted the April 2010 VA examination specifically reported that there were no additional limitations of knee motion following 3 repetitions of the ranges of motion and that there was no further loss of range of motion of the knee secondary to any pain, repetitive motion, increased fatigue, weakened movement, or incoordination.  Although the Veteran reported flare ups, the examiner opined that it would be speculation to say how much further loss of motion of the knee would occur during flare ups due to any pain, lack of endurance, increased fatigue, incoordination, or weakened movement, other than that which was observed during the April 2010 examination.

Therefore, even considering pain and other functional factors, the Veteran's right knee symptoms were not shown to be so disabling to actually or effectively result in disability tantamount to limitation of right knee flexion to 15 degrees or right knee extension to 20 degrees, which are the requirements for a 30 percent rating based on limitation of knee motion under DCs 5260 and 5261.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, there was no evidence of any knee ankylosis or any tibia or fibula impairment during the period from March 2, 2009 to July 1, 2011.  Hence, a 30 percent rating is not warranted on the basis of such impairments during this period.  See 38 C.F.R. § 4.71a, DC 5256, 5262.

Moreover, the Veteran reported that he experiences occasional "giving way"/"giving out"/instability of the right knee.  He is competent to report observable symptoms of his right knee disability, such as instability.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Although a diagnosis of chondromalacia patella of the right knee with some patellofemoral instability is included among the Veteran's treatment records and objective examinations conducted during the period from March 2, 2009 to July 1, 2011 revealed some increased movement of the right patella, such examinations further revealed that cruciate and collateral ligaments were intact, that there was negative Lachman's testing, and that there was no varus or valgus laxity or knee instability.  Based on the objective evidence of a lack of knee instability during the applicable period, the Board concludes that the Veteran's statements to the contrary are not credible.  Hence a 30 percent rating on the basis of severe recurrent subluxation or lateral instability of the knee is not warranted during the period from March 2, 2009 to July 1, 2011.  See 38 C.F.R. § 4.71a, DC 5257.

In sum, for reasons outlined above and exclusive of the temporary total rating assigned, entitlement to a 30 percent rating was not factually ascertainable during the period from March 2, 2009 to July 1, 2011.  Thus, the date on which the Veteran's VA Form 21-526b was received by VA (July 1, 2011) is the earliest possible effective date for the increased 30 percent rating.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the appeal for an effective date earlier than July 1, 2011 for the grant of a 30 percent rating for status post excision of osteochondroma of the right distal femur with residuals of pain must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

A temporary total rating following the Veteran's August 27, 2010 right knee surgery is granted.

Entitlement to an effective date earlier than July 1, 2011 for the grant of a 30 percent rating for status post excision of osteochondroma of the right distal femur with residuals of pain is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


